          Case 2:17-cv-08020-AKK Document 4 Filed 08/06/20 Page 1 of 2                      FILED
                                                                                   2020 Aug-06 PM 04:09
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JASON BRENT STOVER,                         )
                                            )
         Petitioner,                        )
                                            )
v.                                          )           Civil Action Number
                                            )           2:17-cv-08020-AKK
UNITED STATES OF AMERICA,                   )
                                            )
         Respondent.                        )

                            MEMORANDUM OPINION

     Jason Brent Stover seeks to have his sentence vacated, set aside, or corrected

pursuant to 28 U.S.C. § 2255 in light of the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015), arguing that his conviction in an Alabama

state court for possession of marijuana first degree does not qualify as a serious drug

offense. Docs. 1, 2. Consequently, he asserts that the court erred when it increased

his base offense level to 20 in calculating his offense level under the sentencing

guidelines. Stover’s petition is due to be denied.

     To begin, Stover is no longer in federal custody and is out on supervised release.

See docs. 23, 24, and 25 in Case No. 2:15-cr-294-AKK. Stover’s petition challenges

only his sentencing guidelines and the custodial sentence he received, neither of

which impacts the terms of his supervised release. Therefore, his petition is moot.

Moreover, the Eleventh Circuit has rejected Stover’s contention that possession of
          Case 2:17-cv-08020-AKK Document 4 Filed 08/06/20 Page 2 of 2



marijuana first degree does not qualify as a serious drug offense under Alabama law.

See United States v. White, 837 F.3d 1225, 1230-31 (11th Cir. 2016); United States

v. Robinson, 583 F.3d 1292, 1296-97 (11th Cir. 2009). Finally, the Supreme Court

held in Beckles v. United States, 137 S. Ct. 886 (2017), that Johnson does not apply

to the Advisory Sentencing Guidelines,1 which the court considered in deciding what

sentence to impose under the 18 U.S.C. § 3553(a) factors.2

    In light of the foregoing, the court will issue a separate order denying Stover’s §

2255 petition.

       DONE the 6th day of August, 2020.


                                              _________________________________
                                                       ABDUL K. KALLON
                                                UNITED STATES DISTRICT JUDGE




1
 The Court held that the Advisory Guidelines “are not subject to a vagueness challenge under the
Due Process Clause.” 137 S. Ct. at 892. The Court explained that “[u]nlike the ACCA, . . . the
Advisory Guidelines do not fix the permissible range of sentences. To the contrary, they merely
guide the exercise of a court’s discretion in choosing an appropriate sentence within the statutory
range.” Id.
2
  More precisely, because Stover was convicted of being a felon in possession of a firearm, 18
U.S.C. § 922(g), the court applied the guidelines found in U.S.S.G. §2K2.1, not the Armed Career
Criminal Act residual clause, in calculating his base offense level under the Sentencing Guidelines.
See United States v. Stover, No. 2:15-cr-00294, docs. 16 and 18. In doing so, the court found – as
Stover conceded in his petition – that he had one predicate prior conviction that is considered a
serious drug offense as defined at U.S.S.G § 4B1.2(b).
                                                 2
